Citation Nr: 0613495	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  97-33 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for chronic fatigue 
syndrome (CFS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel



INTRODUCTION

The veteran had active duty from November 1985 to October 
1992 with three years and nine months prior service.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 1996 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). This case was previously remanded by the Board in 
August 1999, May 2000 and October 2004.

The Board notes that claims for entitlement to service 
connection for mycoplasma fermentans, thyroid disability, 
irritable bowel syndrome, peritonitis and enlarged/inflamed 
uterus were previously referred to the RO for necessary 
action in the Board's October 2004 remand. 


FINDINGS OF FACT

1.  The veteran does not currently have fibromyalgia for 
purposes of service connection. 

2.  Chronic fatigue syndrome is not causally related to 
service.

CONCLUSIONS OF LAW

1.  Fibromyalgia was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005). 

2.  Chronic fatigue syndrome was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision, statement of the case, and supplemental 
statements of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in a November 2004 VCAA 
letter, the veteran was advised of the types of evidence VA 
would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the November 2004 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  The appellant was 
advised, at page 1, to send any treatment records pertinent 
to her claimed conditions.  Thus, the Board believes that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, in its October 2004 
remand, the Board directed the RO to review the record and 
ensure that the veteran had been properly advised of the VCAA 
requirements.  The RO then sent out the November 2004 VCAA 
notice to the veteran to correct any previous 
insufficiencies.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless.  Although the notice provided to the veteran in 
November 2004 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided prior to 
the veteran's claim being sent back to the Board for 
appellate review.  The contents of the notice fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims for service connection, but there has 
been no notice of the types of evidence necessary to 
establish disability ratings or effective dates.  Despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that the 
preponderance of the evidence is against both service 
connection claims, any questions as to the appropriate 
disability ratings and effective dates to be assigned are 
rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private medical reports and VA 
examinations.  On remand, the Board directed the RO to 
request records from the Civilian Personnel Record Center 
(CPRC), which the RO did in a letter dated November 2004.  
The CPRC requested that the veteran complete and sign a NA 
Form 13042E, which the RO sent to the veteran in February 
2005.  However, the veteran never returned the completed form 
to the RO.  Thus, the Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

The veteran was afforded a VA examination in September 2005.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issues on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal. 

II.  Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Fibromyalgia

The veteran is claiming service connection for fibromyalgia.  
Service medical records showed numerous complaints of cold 
and flu symptoms.  Nevertheless, there was no diagnosis of 
fibromyalgia during service.  An October 1995 VA examination 
indicated that the general clinical examination of the 
veteran was mostly unremarkable.  On remand, the veteran was 
afforded another VA examination in September 2005.  The 
claims file was reviewed.  The examiner found no 
fibromyalgia. 
Therefore, based on the medical evidence, the Board must 
conclude that the veteran did not suffer from fibromyalgia 
while in service, and does not currently suffer from 
fibromyalgia.  The Court of Veterans Appeals has indicated 
that in the absence of proof of a present disability, there 
can be no valid claim for service connection.  See Brammer v. 
Derwinski, 3 Vet.App. 223 (1992).  Thus, given the absence of 
a current diagnosis of fibromyalgia, the Board finds that 
service connection for fibromyalgia is not warranted. 

Chronic Fatigue Syndrome

The veteran is also claiming service connection for CFS.  As 
stated, service medical records showed numerous complaints of 
cold and flu symptoms.  Further, treatment records in 
September 1984, July 1986 and April 1987 indicated that the 
veteran complained of general malaise.  However, there was no 
diagnosis of CFS while the veteran was in service.  

A July 1994 examination at Walter Reed Army Medical Center 
assessed the veteran with multiple symptoms including 
fatigue.  A May 1995 treatment record stated that the 
examiner's impression was Gulf War Syndrome and Chronic 
Fatigue Syndrome.  A July 1995 private physician report 
indicated that the veteran suffered from a mycoplasma 
infection, which could cause chronic fatigue.  Antibiotic 
therapy was recommended.  The doctor stated that this 
treatment would suppress the bacterial infections that often 
accompany Gulf War Syndrome-Chronic Fatigue Illness.  The 
Board notes that the veteran was never on active duty in the 
Persian Gulf Theater, nor has she claimed such, but rather 
her husband was in the Gulf War.  Another private physician's 
report submitted in March 1997 stated that the veteran's 
mycoplasma infection was passed from the veteran's husband to 
the veteran when he returned from the Gulf War

Again, the October 1995 VA examination indicated that the 
general clinical examination of the veteran was mostly 
unremarkable.  In the September 2005 VA examination report, 
the examiner noted that the veteran was diagnosed with CFS 
and mycoplasma infection in 1994 and 1995.  Current blood 
tests revealed evidence of past mycoplasma infection.  The 
examiner opined that this was not typical of CFS as per 
current examination.  

It is unclear based on the evidence of record whether the 
veteran had Chronic Fatigue Syndrome or if chronic fatigue 
was a symptom of her mycoplasma infection.  Nevertheless, 
based on a review of the medical evidence, the Board finds 
that service connection for CFS is not warranted.  There is 
no competent medical evidence linking CFS to the veteran's 
service.  There is no evidence of CFS in the veteran's 
service medical records.  The first mention of fatigue is two 
years after service.  Further, the evidence of record links 
her symptoms to her husband's return from the Gulf War, not 
her service.  Lastly, based on the September 2005 VA 
examination, the Board must conclude that the veteran does 
not currently suffer from CFS.  The Court of Veterans Appeals 
has indicated that in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet.App. 223 (1992).  
Thus, a preponderance of the evidence is against the 
veteran's claim for CFS.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

The Board acknowledges the veteran's statements concerning 
the stressful time she was going through when she was 
released from service due to hardship.  Nevertheless, the 
Board must base its findings on competent medical evidence 
and there in no competent medical evidence linking the 
stressful situation to the veteran's CFS.  




ORDER

The appeal is denied as to both issues. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


